DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2018 and 06/23/2020 was filed after the mailing date of the Application on 12/12/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASEGAWA (JP H0894000).
With regards to claim 1: 	HASEGAWA discloses (refer to Fig. 1 below and [0005]) a system for a medical gas delivery module, comprising:
 	a first conduit (c) configured to flow a medical gas from a pipeline gas supply source (b) to a gas delivery system (not shown);

 	at least one gas quality sensor (in (b), not shown) coupled to the first conduit upstream of the switching valve (a);
 	a second conduit (f) configured to flow the medical gas from an alternative gas supply source (e) to the gas delivery system;
 	the switching valve (a) coupled in the second conduit (f) that, when switching, enables gas flow from the alternative gas supply source to the gas delivery system and, when open, blocks gas flow from the alternative gas supply source to the gas delivery system; and
 	a controller (g), when executed, cause the controller to (see [0005]:
 	supply the medical gas from the pipeline gas supply source to the gas delivery system via the first conduit (c);
 	measure a quality of the medical gas in the first conduit via the at least one gas quality sensor;
 	compare the quality of the medical gas measured by the at least one gas quality sensor to an allowable range;
 	switch to the alternative gas supply source for supplying the medical gas (BG) to the gas delivery system and communicate a pipeline gas supply fault (second conduit (f)) in response to the measured quality being outside of the allowable range (abnormality occurs); and
 	continue supplying the medical gas (MG) to the gas delivery system from the pipeline gas supply source in response to the measured quality being inside of the allowable range.


    PNG
    media_image1.png
    339
    448
    media_image1.png
    Greyscale

Fig.1
In making and/or using the device of HASEGAWA, one would necessary perform the method for a medical gas delivery module, comprising:
supplying a medical gas (MG) from a pipeline gas supply source (b) to a gas delivery system (not shown) via a first conduit (c);
measuring (by the sensor) a quality of the medical gas in the first conduit (c);
comparing (in the controller (g)) the measured quality to an allowable range;
switching to an alternative gas supply source (e) for supplying the medical gas (BG) to the gas delivery system and communicating a pipeline gas supply fault in response to the measured quality being outside of the allowable range; and
continuing supplying the medical gas (MG) to the gas delivery system from the pipeline gas supply source in response to the measured quality being inside of the allowable range.
With regards to claim 2: 	HASEGAWA discloses ([0005], [0019]) the method of claim 1, wherein measuring the quality of the medical gas in the first conduit includes measuring the quality via a gas quality sensor coupled in the first conduit, and the gas quality sensor is one of a humidity sensor, a hydrocarbon sensor, an oxygen sensor ([0019]), and a particulate matter sensor.
With regards to claim 3: 	HASEGAWA discloses ([0005]) the method of claim 1, wherein supplying the medical gas from the pipeline gas supply source (b) to the gas delivery system includes maintaining open a first valve (a) coupled in the first conduit (c) and maintaining closed a second valve (a) coupled in a second conduit (f) configured to flow the medical gas from the alternative gas supply source (e) to the gas delivery system.
With regards to claim 4: 	HASEGAWA discloses ([0005]) the method of claim 3, wherein switching to the alternative gas supply source (e) includes closing the first valve (a) to block a flow of the medical gas through the first conduit (c) while opening the second valve (a) to enable a flow of the medical gas through the second conduit (f).
With regards to claim 5: 	HASEGAWA discloses ([0005], [0019]) the method of claim 1, wherein the medical gas is oxygen, the pipeline gas supply source includes an oxygen concentrator, and the measured quality is a concentration of oxygen, and the method further comprises:
 	further in response to the measured concentration of oxygen being inside of the allowable range, communicating the measured concentration of oxygen to a controller of the gas delivery system.
With regards to claim 6: 	HASEGAWA discloses ([0005], [0019]) the method of claim 1, wherein the allowable range is selected based on at least one of an identity of the medical gas, the measured quality, and a configuration of the pipeline gas supply source.
With regards to claim 8: 	HASEGAWA discloses the method of claim 1, wherein communicating the pipeline gas supply fault includes transmitting an electronic communication (for switching valve (a)) to a controller (g) of the gas delivery system.
With regards to claim 10: 	HASEGAWA discloses (refer to Fig. 1 above and [0005]) system for a medical gas delivery module, comprising:
 	a first conduit (c) configured to flow a medical gas from a pipeline gas supply source (b) to a gas delivery system (not shown);
 	a first valve ( first valve of switching valve (a)) coupled in the first conduit that, when open, enables gas flow from the pipeline gas supply source to the gas delivery system and, when closed, blocks gas flow from the pipeline gas supply source to the gas delivery system;
 	at least one gas quality sensor (not shown) coupled to the first conduit upstream of the first valve;
 	a second conduit (f) configured to flow the medical gas from an alternative gas supply source to the gas delivery system;
 	a second valve (second valve of the switching valve (a)) coupled in the second conduit (f) that, when open, enables gas flow from the alternative gas supply source to the gas delivery 
 	a controller (g) storing executable instructions in non-transitory memory that, when executed, cause the controller to:
 	supply the medical gas from the pipeline gas supply source to the gas delivery system via the first conduit;
 	measure a quality of the medical gas in the first conduit via the at least one gas quality sensor;
 	compare the quality of the medical gas measured by the at least one gas quality sensor to an allowable range;
 	switch to the alternative gas supply source for supplying the medical gas to the gas delivery system and communicate a pipeline gas supply fault in response to the measured quality being outside of the allowable range; and
 	continue supplying the medical gas to the gas delivery system from the pipeline gas supply source in response to the measured quality being inside of the allowable range.
With regards to claim 14: 	HASEGAWA discloses the system of claim 10, further comprising a third conduit (d) that fluidly couples the medical gas delivery module to the gas delivery system, and wherein the first conduit (c) is coupled to the third conduit (d) downstream of the first valve (a) and the second conduit (f) is coupled to the third conduit (d) downstream of the second valve (a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15-20, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA as applied to claim 14 above, and further in view of FRANZ et al. (US 2020/0232604).
With regards to claim 15:
 	HASEGAWA discloses the system of claim 10 (see rejected claim 10 above) wherein the system configured to flow a medical gas from a pipeline gas supply source to a gas delivery system.
HASEGAWA does not disclose the gas delivery system is one of an anesthesia machine and a ventilator.
FRANZ et al. discloses (refer to [0044]) a system for controlling the medical gas to patient interface, e.g. a nasal mask or ventilator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the system of HASEGAWA to control delivering medical gas to a ventilator as taught by FRANZ et al..
HASEGAWA, as modified, discloses the system of claim 15.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA as applied to claim 14 above, and further in view of Junk (US 2016/0252900).
With regards to claim 16:
HASEGAWA discloses a valve controller when executed, to:
operate a medical gas delivery module to supply a medical gas from a pipeline gas supply source to a gas delivery system via a first conduit of the medical gas delivery module;

compare the quality of the medical gas measured by the gas quality sensor to an allowable range;
operate the medical gas delivery module to switch to an alternative gas supply source for supplying the medical gas to the gas delivery system and communicate a pipeline gas supply fault in response to the quality of the medical gas measured by the gas quality sensor being outside of the allowable range; and
continue operating the medical gas delivery module to supply the medical gas to the gas delivery system from the pipeline gas supply source in response to the measured quality being inside of the allowable range.
HASEGAWA does not disclose a valve controller comprises a non-transitory computer-readable medium comprising instructions that, when executed, cause a processor to execute various valve operations.
Junk discloses (see claim 15) a valve controller comprises computer program product having a non-transitory computer readable medium including programmed instructions for a valve system, which when executed by one or more processors, cause the valve system to performs various valve operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the system of HASEGAWA to have the computer program product as taught by Junk to provide the controller to execute various valve operations by software programming.
HASEGAWA, as modified, discloses the computer-readable medium of claim 16.
With regards to claim 17:
HASEGAWA, as modified, discloses the computer-readable medium of claim 16, wherein to operate the medical gas delivery module to supply the medical gas from the pipeline gas supply source to the gas delivery system via the first conduit of the medical gas delivery module, the instructions, when executed, cause the processor to: maintain open a first valve coupled in the first conduit and maintain closed a second valve coupled in a second conduit configured to flow the medical gas from the alternative gas supply source to the gas delivery system.
With regards to claim 18:
HASEGAWA, as modified, discloses the computer-readable medium of claim 17, wherein to operate the medical gas delivery module to switch to the alternative gas supply source for supplying the medical gas to the gas delivery system, the instructions, when executed, cause the processor to: 
close the first valve to block a flow of the medical gas through the first conduit while opening the second valve to enable a flow of the medical gas through the second conduit.
With regards to claim 19:
HASEGAWA, as modified, discloses the computer-readable medium of claim 16, wherein to communicate the pipeline gas supply fault, the instructions, when executed, cause the processor to:
operate the medical gas delivery module to emit an audible alert (see claim 17 of Junk);
transmit an electronic communication to a controller of the gas delivery system;
and transmit an electronic communication to a remote network (Junk, [0025]).

With regards to claim 20: 
HASEGAWA, as modified, discloses the computer-readable medium of claim 16, wherein to compare the quality of the medical gas measured by the gas quality sensor to the allowable range, the instructions, when executed, cause the processor to: 
select the allowable range based on at least one of an identity of the medical gas, the quality of the medical gas measured by the gas quality sensor, and a configuration of the pipeline gas supply source.
With regards to claim 7:
 	In making and/or using the modified device of HASEGAWA, one would necessary perform the method of claim 1, wherein communicating the pipeline gas supply fault includes emitting an audible communication (see Junk, claim 17).
With regards to claim 9:
 HASEGAWA, as modified, discloses the method of claim 1, wherein communicating the pipeline gas supply fault includes transmitting an electronic communication to a remote network (Junk, [0025]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753